DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 - 6 in the reply filed on August 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1 – 9 are pending; claims 7 – 9 are withdrawn; claims 1 – 6 have been considered on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (WO 2019/059702, cited by US 2020/0239851) as supported by KR 101665918 (IDS 02.27.2020, FPD #1); and in view of Park et al. (2007) and/or Chen et al. (2007).
Regarding claim 1, Kwak teaches methods for making polyvinyl alcohol (PVA) nanofibers with excellent cell adhesion (or enhanced), wherein the method is that disclosed by Korean Patent 101665918 (p. 3, reference example 1). The incorporated reference teaches the method wherein a solution of PVA and polyacrylic acid (PAA) are combined with glutaraldehyde and electrospun (abstract), followed by crosslinking with hydrochloric acid vapor treatment (cl.1, 3, summary of invention) and crystallization with dimethylformamide (DMF) (summary of invention, manufacturing method,). Kwak additionally teaches the method wherein fucoidan cell adhesive material) is added to the PVA/PAA solution (ex.10).
Kwak does not teach the method wherein the resulting crystallized PVA nanofiber membrane is treated with sodium hydroxide (NaOH). However, Park teaches surface treating scaffolds with NaOH is commonly performed to enhance cell interaction (p.424, introduction) such as cell adhesion and proliferation (abstract). The treatment is disclosed to result in partial hydrolysis of the surface by increasing hydrophilicity of the scaffolds/membranes (p.424). In addition, Chen teaches increasing surface hydrophilicity of electrospun membranes by treating with NaOH for the purpose of increasing cell adhesion (abstract, p.325). Thus, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to treat the electrospun membrane of Kwak with NaOH for the known benefit of increased cell adhesion as evidenced by Park and Chen.
Regarding claim 2, Kwak teaches adding fucoidan (cell adhesive material) to the PVA/PAA solution (0041, 0050-0051, ex.10).
Regarding claim 3, the limitations are recited as alternative to fucoidan and are therefore not specifically required by the claim language.
Regarding claim 4, Kwak teaches the membranes have increased cell adhesion for hepatocytes (ex.10). It is noted that the instant claims are drawn to a method for preparing a nanofiber membrane and not the use thereof. As such, the specific cells for which adhesion is enhanced does not appear to materially change the method itself. In this regard, the cells types are interpreted as an intended use of the resulting membrane. The intended use of a composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Regarding claims 5 – 6, the fucoidan is added at 10 mg/ml (ex.10). Note that a cell-binding peptide is recited in the alternative and is therefore not required by the claim language.
For these reasons, the claims are rejected.
Please note that applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699